DETAILED ACTION
1.	Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1). 

Claims 21, 30, and 36 are each anticipated by claims 1, 10, 11, respectively, of U.S. Patent No. 11100161 B2 except for the recited comparing the textual transcript with available advertising content to select a first advertising content and generating the media episode including the selected first advertising content, the first snippet of media content, and the second snippet of media content, for presentation on a user device.  However, Irvin teaches selecting advertisements for a podcast based on keywords in converted text and incorporating the selected advertisement into the podcast (Paragraph 0041 lines 1-3, Paragraph 0044 lines 5-8, Paragraph 0045 lines 4-7, and Paragraph 0046).  It would have been obvious to one of ordinary skill in the art, having the teachings of claims 1, 10, and 11, respectively, of U.S. Patent No. 11100161 B2 and Irvin before him to include the selecting advertisements for a podcast based on keywords in converted text and incorporating the selected advertisement into the podcast of Irvin, in order to obtain comparing the textual transcript with available advertising content to select a first advertising content; and generating the media episode including the selected first advertising content, the first snippet of media content, and the second snippet of media content, for presentation on a user device.  It would have been advantageous for one to utilize such a combination as providing relevant information to a user by providing customized content including appropriate advertisements, as suggested by Irvin (Paragraph 0008 lines 1-2 and lines 6-7 and Paragraph 0009 lines 5-8).

Claim 22 is further anticipated by claims 1 and 2 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 23 is further anticipated by claims 1 and 3 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 24 is further anticipated by claims 1 and 4 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 25 is further anticipated by claims 1 and 5 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 26 is further anticipated by claims 1 and 6 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 27 is further anticipated by claims 1 and 7 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 28 is further anticipated by claims 1 and 8 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 29 is further anticipated by claims 1 and 9 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 31 is further anticipated by claims 10 and 2 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 32 is further anticipated by claims 10 and 3 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 33 is further anticipated by claims 10 and 6 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 34 is further anticipated by claims 10 and 7 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 35 is further anticipated by claims 10 and 8 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 37 is further anticipated by claims 11 and 2 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 38 is further anticipated by claims 11 and 3 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 39 is further anticipated by claims 11 and 6 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
Claim 40 is further anticipated by claims 11 and 7 of U.S. Patent No. 11100161 B2 in view of Irvin et al. (US 2008/0255686 A1).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21, 23-27, 29, 30, 32-34, 36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackle et al. (US 2009/0094285 A1) and further in view of Bodin et al. (US 9318100 B2) and Irvin et al. (US 2008/0255686 A1).

In regard to claim 21, Mackle discloses a method for compiling a media episode, the method comprising the following operations performed by one or more processors: 
receiving, by a host device, one or more snippets of media content related to a media episode, the one or more snippets of media content including user-contributed content (Paragraph 0029, Paragraph 0032, and Paragraph 0040: retrieving user contributed content to be included in a podcast); 
selecting, based on a set of compilation parameters associated with the one or more snippets of media content, a first snippet of media content and a second snippet of media content for inclusion in the media episode (Paragraph 0047, Paragraph 0059, Paragraph 0060, and Paragraph 0071: content that have the top N scores are selected); 
and generating the media episode including the first snippet of media content and the second snippet of media content for presentation on a user device (Paragraph 0064 lines 8-11: the selected content is packaged into a podcast for storage and access by subscribers).
	While Mackle teaches the user-contributed content, they fail to show the parsing the user-contributed content to identify one or more segments of audio data for speech-to-text conversion and converting the one or more of the identified segments of audio data to a textual transcript, as recited in the claims.  Bodin teaches user-contributed content similar to that of Mackle.  In addition, Bodin further teaches 
	parsing user-contributed content to identify one or more segments of audio data for speech-to-text conversion and converting the one or more of the identified segments of audio data to a textual transcript (Column 9 line 28-Column 10 line 19: audio portion of media file is obtained and converted to text).
It would have been obvious to one of ordinary skill in the art, having the teachings of Mackle and Bodin before him before the effective filing date of the claimed invention, to modify Mackle to include the parsing user-contributed content to identify one or more segments of audio data for speech-to-text conversion and converting the one or more of the identified segments of audio data to a textual transcript of Bodin.  It would have been advantageous for one to utilize such a combination as determining the subject matter of an audio portion of a media file, as suggested by Bodin (Column 10 lines 9-12) which can be used to provide additional information and added enjoyment, as further suggested by Bodin (Column 9 lines 31-32).
While Mackle and Bodin teaches converting the one or more of the identified segments of audio data to a textual transcript and generating the media episode including the first snippet of media content and the second snippet of media content for presentation on a user device, they fail to show the comparing the textual transcript with available advertising content to select a first advertising content; and generating the media episode including the selected first advertising content, the first snippet of media content, and the second snippet of media content, for presentation on a user device, as recited in the claims.  Irvin teaches a podcast similar to that of Mackle.  In addition, Irvin further teaches
selecting advertisements for a podcast based on keywords in converted text and incorporating the selected advertisement into the podcast (Paragraph 0041 lines 1-3, Paragraph 0044 lines 5-8, Paragraph 0045 lines 4-7, and Paragraph 0046).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Mackle, Bodin, and Irvin before him before the effective filing date of the claimed invention, to modify the converting the one or more of the identified segments of audio data to a textual transcript and generating the media episode including the first snippet of media content and the second snippet of media content for presentation on a user device taught by Mackle and Bodin to include the selecting advertisements for a podcast based on keywords in converted text and incorporating the selected advertisement into the podcast of Irvin, in order to obtain comparing the textual transcript with available advertising content to select a first advertising content; and generating the media episode including the selected first advertising content, the first snippet of media content, and the second snippet of media content, for presentation on a user device.  It would have been advantageous for one to utilize such a combination as providing relevant information to a user by providing customized content including appropriate advertisements, as suggested by Irvin (Paragraph 0008 lines 1-2 and lines 6-7 and Paragraph 0009 lines 5-8).
  
In regard to claim 23, Mackle discloses wherein the set of compilation parameters include data quantifying interactions with the user-contributed content (Paragraph 0047: rating the media files by users). 

In regard to claim 24, Mackle discloses wherein the selecting, based on the set of compilation parameters associated with the one or more snippets of media content, further includes analyzing quantified data that specifies reader interactions with the user-contributed content that is embedded in stored electronic web page content (Paragraph 0037 lines 1-6, Paragraph 0045, and Paragraph 0046: server provides publication of list of files for assigning ratings. Server stores a rating table used for the selecting).

In regard to claim 25, Mackle discloses wherein the user-contributed content which is subject to a greatest degree of reader interaction is selected (Paragraphs 0060-0063: top N scored indicating most popular chosen by the community).

In regard to claim 26, Mackle discloses wherein at least a subset of the user- contributed content is converted from text to audio for inclusion in the media episode (Paragraph 0064: text files converted to speech and included in podcast).

In regard to claim 27, Mackle discloses wherein a link corresponds to a specific snippet of the user-contributed content within the media episode (Paragraph 0030-0032: URL for accessing the user contributed content).

In regard to claim 29, Bodin further discloses selecting electronic targeted content to include based on an analysis of the textual transcript (Column 10 lines 20-55).  Accordingly, the combination further teaches selecting electronic targeted content to include in the media episode based on an analysis of the textual transcript. It would have been advantageous for one to utilize such a combination as providing additional information and added enjoyment, as suggested by Bodin (Column 9 lines 31-32).   

In regard to claims 30 and 32-34, system claims 30 and 32-34 correspond generally to method claims 21, 23, 26, and 27, respectively, and recite similar features in system form, and therefore are rejected under the same rationale.

In regard to claims 36 and 38-40, medium claims 36 and 38-40 correspond generally to method claims 21, 23, 26, and 27, respectively, and recite similar features in system form, and therefore are rejected under the same rationale.

5.	Claims 22, 31, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackle et al. (US 2009/0094285 A1), Bodin et al. (US 9318100 B2), Irvin et al. (US 2008/0255686 A1), and further in view of Amidon et al. (US 2012/0040604 A1).

In regard to claim 22, while Mackle teaches the user-contributed content and further suggests audio content from a radio show (Paragraph 0002 lines 2-5), they fail to show the wherein the user-contributed content further includes at least one of audio data of calls between a host and a participant associated with the media episode, comments written on an article associated with the media episode, and comments provided by a reader on a respective snippet from the media content that is embedded in a website, as recited in the claims.  Amidon teaches content similar to that of Mackle.  In addition, Amidon further teaches   
content including audio data of calls between a host and a participant associated with a media episode (Paragraph 0020 lines 13-17 and Paragraph 0031 lines 16-19). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Mackle, Bodin, Irvin, and Amidon before him before the effective filing date of the claimed invention, to modify the user-contributed content including audio content from a radio show taught by Mackle to include the content including audio data of calls between a host and a participant associated with a media episode of Amidon, in order to obtain wherein the user-contributed content further includes at least one of audio data of calls between a host and a participant associated with the media episode, comments written on an article associated with the media episode, and comments provided by a reader on a respective snippet from the media content that is embedded in a website.  It would have been advantageous for one to utilize such a combination as optimizing the operation of a media program would have been obtained, as suggested by Amidon (Paragraph 0014 lines 1-2 and Paragraph 0016 lines 1-4). Further, as Mackle suggests radio content and generally describes user contributed audio content, one skilled in the art would recognize that the audio content of a radio show of Amidon, including audio content of calls between a host and participant, is applicable user contributed audio content of Mackle.  

In regard to claim 31, system claim 31 corresponds generally to method claim 22 and recites similar features in system form and therefore is rejected under the same rationale.

In regard to claim 37, medium claim 37 corresponds generally to method claim 22 and recites similar features in medium form and therefore is rejected under the same rationale.

6.	Claims 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackle et al. (US 2009/0094285 A1), Bodin et al. (US 9318100 B2), Irvin et al. (US 2008/0255686 A1), and further in view of Ingrassia, JR et al. (US 2012/0079017 A1), hereinafter referred to as Ingrassia.

In regard to claim 28, while Mackle teaches the set of compilation parameters, they fail to show the wherein the set of compilation parameters include at least one of a length of time of the media episode and a number of snippets to include in the media episode from the one or more snippets of media content including the user-contributed content, as recited in the claims.  Ingrassia teaches selecting podcast (media episode) content similar to that of Mackle.  In addition, Ingrassia further teaches 
selecting content based on parameters including a play length parameter (Paragraph 0048 lines 4-7, Paragraph 0048 lines 25-27, Paragraph 0050 lines 1-3, and Paragraph 0050 lines 14-21).
It would have been obvious to one of ordinary skill in the art, having the teachings of Mackle, Bodin, Irvin, and Ingrassia before him before the effective filing date of the claimed invention, to modify the set of compilation parameters taught by Mackle to include the play length parameter of Ingrassia, in order to obtain wherein the set of compilation parameters include at least one of a length of time of the media episode and a number of snippets to include in the media episode from the one or more snippets of media content including the user-contributed content.  It would have been advantageous for one to utilize such a combination as providing greater user control on the creation of the podcast thereby avoiding undesirable results. Allowing set parameters will ensure that the resulting podcast is created with respect to the users’ needs and wants. For example, allowing a set play length, will avoid the undesirable result of a generated podcast that is extremely long in length, which would complicate the processing, distribution, and listening experience of the podcast.
 
In regard to claim 35, system claim 35 corresponds generally to method claim 28 and recites similar features in system form and therefore is rejected under the same rationale.

Response to Arguments
7.	Applicant’s arguments filed 7/27/2022, with respect to the pending claims, have been fully considered but are moot in view of the claim amendments and new grounds of rejection. 




Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173